The Legislature, by the incorporation of the Free Bridge Company, had in view only the public good, not the private interest of the members who composed it. They, therefore, only authorized the collection of such tolls as should be directed by the county court for the purpose of keeping the bridge in repair. Except for that purpose they have no authority to collect anything. For the furtherance of the objects of the law, the plaintiffs have not made out a case that (114) requires the interposition of this Court. They state in their bill that they procured an order of the county court authorizing a gate to be erected and tolls to be collected. But they have neither produced a copy of such order nor stated what tolls they were authorized to collect. They have not stated, nor given any data from which it can be understood, what amount of money is necessary to keep the bridge in order for any given time. For aught that appears, the tolls collected are sufficient, or may be a more than sufficient, to keep the bridge in repair, although the bridge erected by the defendants should be permitted to be used.
With these circumstances another reason combines to place relief beyond the reach of the plaintiffs, and that is that the bridge has not been kept in good and sufficient repair. If there was a necessity for another bridge because the plaintiffs' bridge was not kept in sufficient repair, it would be unjust to throw that bridge into disuse when the plaintiffs thought proper to put their bridge in order. A tollbridge should at all times be kept in order, except for causes which their owners cannot foresee and control. In the present case that has not been done, although the tolls which have been collected, or which might have been collected, are sufficient for that purpose. *Page 98 
The testimony taken in the case, without referring particularly to it, establishes the fact that the bridge at all times has not been kept in good and sufficient repair for the passage of travelers. For this reason, as well as for that before given, the bill must be dismissed with costs.
PER CURIAM.                                          Bill dismissed.
(115)